

117 HRES 195 IH: Know Debt Resolution
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 195IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Roy (for himself, Ms. Spanberger, Mr. Hice of Georgia, Mr. Duncan, Mr. Brooks, Mr. Buck, Mr. Gosar, and Mr. Cloud) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONDirecting the Clerk of the House of Representatives to place a real time display of the United States gross national debt in the main hearing room of the Committee on Appropriations and in the main hearing room of the Committee on the Budget.Whereas Members of Congress should keep the gross national debt in mind when debating legislation that would affect the Nation’s fiscal situation;Whereas by displaying our national debt in real time in the main hearing room of the Committee on Appropriations and in the main hearing room of the Committee on the Budget, Members of Congress can better debate our Nation’s fiscal situation;Whereas the national debt is the greatest threat to the national security of the United States;Whereas the national debt has climbed past $28 trillion;Whereas we continue to accrue at least $100 million in debt every hour;Whereas Members of Congress refuse to balance the budget and reduce spending;Whereas spending increases year after year with no end in sight;Whereas the most recent spending bill has suspended the debt limit;Whereas a real-time display of the gross national debt will inform each Member of the Committees of the need to take action to reduce the debt;Whereas the exact amount of the gross national debt will be known and updated with every action affecting the amount of debt; andWhereas display of the national debt in the main hearing room of the Committee on Appropriations and in the main hearing room of the Committee on the Budget of the House of Representatives will be a sign that representatives are committed to reducing the national debt: Now, therefore, be it1.Short titleThis Resolution may be cited as the Know Debt Resolution. 2.Placement of National debt clock in the main hearing room of the Committee on Appropriations and in the main hearing room of the Committee on the Budget(a)Responsibilities of ClerkThe Clerk of the House of Representatives shall place a real-time display of the United States gross national debt, as calculated by the Secretary of the Treasury, in the main hearing room of the Committee on Appropriations and in the main hearing room of the Committee on the Budget in clear view of the Members.(b)RegulationsThe Clerk shall carry out this resolution in accordance with regulations promulgated by the Committee on House Administration.